DETAILED ACTION
Status of the Claims
	Claims 1-11 are pending in this application. Claims 1-11 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/KR2018/000916 filed on 01/19/2018, which claims priority from the foreign applications KR10-2017-0107511 and KR10-2018-0006114 filed on 08/24/2017 and 01/17/2018 respectively. 

Information Disclosure Statement
The information disclosure statements from 02/04/2020, 08/06/2020, 08/10/2020, 01/29/2021 and 03/03/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group 
The Markush grouping of “any one of SEQ ID NOS: 1 to 3” in claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Peptide comprising any one of SEQ ID NOS: 1 to 3 do not share a common core sequence. This makes each sequence independent from each other resulting in improper Markush grouping.  Additionally, the applicant’s claim indicates a peptide comprising any one of SEQ IDs 1-3 where comprising allows the peptide to include other lengths of amino acid sequence that are not specific in addition to the sequence that is specified by the SEQ ID.  This produces many more variations that do not share common cores.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims 2-11 are also rejected due to being dependent on indefinite claim 1 without repairing the issue of improper Markush. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (a composition with a product(s) of nature) without significantly more. The claims recite naturally found peptides such as SEQ ID no 1 comprising Ala-Lys-Ser-Thr amino acid sequence. Lundegaard et al (US2018/0207228A1, publication date: 07/26/2018) disclose SEQ ID no 16 (page 132) comprising the sequence Ala-Lys-Ser-Thr which is a peptide isolated from Phleum Pratense, a natural abundant perennial grass native to most of Europe. Additionally, Koomen et al (US 2016/0370372 A1, publication date: 12/22/2016) disclose peptides with SEQ ID nos 753 and 882 (page 144 and 165) which are peptides naturally found in homo sapiens. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims cover products of nature only without having additional elements that might be able to provide for markedly different characteristics or significantly more.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2015/0238631 A1, publication date: 08/27/2015). 
Regarding claim 1, Kim teaches chimeric antigen receptor T cells switches (title) comprising target interacting domains (TID) comprising specific amino acid sequences that interact with a surface molecule on a target cell (ability to bind to cell-receptor) (para 4). One of these TIDs is SEQ ID no 15 (page 87, table 15) comprising the sequence “AKST” (equivalent to Ala-Lys-Ser-Thr). 
Regarding claims 2-4, Kim teaches that the TID may interact with a receptor on a target wherein the receptor might be fibroblast growth factor receptor (para 326) as well as a melanocortin receptor (para 151). Additionally, a property does not have to be recognized at the time of the invention of the prior art and a composition and its properties are inseparable (MPEP 2112). Since the peptide’s receptor binding property is due to its inherent feature of having the specific amino acid sequence, cell-receptor binding ability is also anticipated by the prior art. Thus, claims 2-4 are also anticipated by Kim. 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koomen et al (US 2016/0370372 A1, publication date: 12/22/2016).
Regarding claim 1, Koomen teaches a peptide comprising specific amino acid sequence ADGSP (SEQ ID nos: 753 (page 144) and 882 (page 165) of Koomen) which is equivalent to Ala Asp Gly Ser Pro (SEQ ID no 3 of the instant invention). Claim 1 sets forth a peptide having cell receptor binding affinity, 
Regarding claims 2-4, a property does not have to be recognized at the time of the invention of the prior art and a composition and its properties are inseparable (MPEP 2112). Since the peptide’s receptor binding property is due to its inherent feature of having the specific amino acid sequence, cell-receptor binding ability is also anticipated by the prior art. There is also no evidence in Koomen that these peptides do not have the ability to bind a melanocortin receptor. Thus, claims 2-4 are also anticipated by Koomen. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5, 7 and 10-11 in addition to claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0238631 A1, publication date: 08/27/2015). 
Regarding claims 1-4, Kim teaches as discussed above. 
Regarding claim 5, Kim teaches that the compositions may comprise microcapsules (399) wherein it has to be assumed that the TID would be linked to the surface of the microcapsule since if it wasn’t linked to its surface, it wouldn’t be able to interact with a target receptor. 
Regarding claim 7, Kim teaches “the compositions may comprise the formulation of CAR-EC switches, polypeptides, nucleic acids, or vectors disclosed herein with particulate preparations of polymeric compounds such as….microcapsules” meaning the active ingredients are encapsulated in the capsule. 
Regarding claim 10, “a cosmetic composition” in the preamble is an intended use and not a functional limitation since it doesn’t change the structure of the composition (MPEP 2111.02). 
Regarding claim 11, “wherein the composition is used for moisturizing, skin barrier enhancement, whitening, wrinkle reduction or skin elasticity improvement” is an intended use and not a functional limitation since it doesn’t change the structure of the composition. 
It would have been obvious to one of ordinary skill in the art and modify the teachings of Kim to arrive at the instant invention. Even though there isn’t an embodiment in Kim where SEQ ID no 15 is being further limited by the limitations discussed above, the specification of Kim provides the motivation for one to follow the instructions given in the specification with a reasonable expectation of successfully achieving SEQ ID no 15 in a microcapsule with specific target cell receptors such as melanocortin receptor. 

8 in addition to claims 1-5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0238631 A1, publication date: 08/27/2015) and Gray et al (US 2011/0016545 A1, publication date: 01/20/2011). 
Regarding claims 1-5, 7 and 10-11, Kim teaches as discussed above. 
Regarding claim 8, Kim does not teach a lupine protein or Pichia pastoris. 
Regarding claim 8, Gray teaches compositions comprising SEQ ID No 6 (page 96, amino acid location 405) comprising Sequence ID no 1 sequence of the instant invention (Ala-Lys-Ser-Thr). Gray also teaches host cells for these peptides to be in including yeast species Pichia pastoris (para 254). Gray also teaches lupine (para 16) to be included in the composition. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Gray to achieve the instant invention. Gray provides compositions with increased activity and stability at increased pH and temperature (abstract). This motivates one to incorporate the teachings of Gray into the teachings of Kim with a reasonable expectation of successfully achieving a composition with higher stability. 

Claim 6 in addition to claims 1-5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0238631 A1, publication date: 08/27/2015) and Ferreira et al (Peptide-based microcapsules obtained by self-assembly and microfluidics as controlled environments for cell culture, Soft Matter, 2013, 9, 9237–9248). 
Regarding claims 1-5, 7 and 10-11, Kim teaches as discussed above. 
Regarding claim 6, Kim does not teach a density of peptides on the surface of the microcapsule. 
Regarding claims 6, Ferreira teaches peptide-based microcapsules (title) wherein the composition comprises peptide segment covalently linked to a 16-carbon alkyl chain (K3-PA) (page 9238, Materials and methods) wherein the K3-PA is in the form of nanofibers (fig 2) and in fig 2b, at 0.1 wt% 2 of on the surface of the microcapsule. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Ferreira to achieve the instant invention. Ferreira teaches that “higher concentrations of K3-PA (>1 wt%) generated larger capsules with a dense shell that would complicate the diffusion of nutrients and cell metabolites, leading to the formation of necrotic centers and cell death. On the other hand, lower concentrations, ranging from 0.1 to 0.5 wt%, resulted in stable capsules” (page 9242, right column), thus providing motivation for one to use 0.1 wt% K3-PA leading to 10 peptides per 1 µm2 as explained above. Thus one would be motivated to incorporate the teachings of Ferreira into the teachings of Kim with a reasonable expectation of successfully achieving a composition with higher stability. 

Claim 9 in addition to claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0238631 A1, publication date: 08/27/2015), Ferreira et al (Peptide-based microcapsules obtained by self-assembly and microfluidics as controlled environments for cell culture, Soft Matter, 2013, 9, 9237–9248) and Kauffmann et al (FR2885803A1, publication date: 11/24/2006). 
Regarding claims 1-7 and 10-11, Kim and Ferreira teach as discussed above. 
Regarding claim 9, Kim does not teach a wt% for the peptides and other ingredients of the composition.
Regarding claim 9, Ferreira teaches peptide-based microcapsules (title) wherein the composition comprises peptide segment covalently linked to a 16-carbon alkyl chain (K3-PA) (page 9238, Materials and methods) wherein the K3-PA is in the form of nanofibers (fig 2) and in fig 2b, at 0.1 wt% K3. 
Regarding claim 9, Kauffmann teaches a cosmetic composition comprising active ingredients such as an extract containing vitamin K selected from alfalfa, parsley, spinach, cabbage, tomato, bean, 
Thus, in a case where there is a microcapsule composition comprising peptides, plant extract, yeast extract and plant protein, the above ranges taught by Ferraira and Kauffmann overlap with the instant claim 9 ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Ferraira and Kauffmann to arrive at the claimed invention. Ferreira teaches that “higher concentrations of K3-PA (>1 wt%) generated larger capsules with a dense shell that would complicate the diffusion of nutrients and cell metabolites, leading to the formation of necrotic centers and cell death. On the other hand, lower concentrations, ranging from 0.1 to 0.5 wt%, resulted in stable capsules” (page 9242, right column), thus providing motivation for one to use 0.1 wt% K3-PA as explained above. Kauffmann provides a cosmetic composition that results in improved brightness and/or lumosity of skin (abstract of Google English translation). One would be motivated to incorporate the teachings of Ferraira and Kauffman into the teachings of Kim with a reasonable expectation of successfully achieving a composition with superior stability and cosmetic effects. 

Conclusion
	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613     

/MARK V STEVENS/               Primary Examiner, Art Unit 1613